UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JONATHAN VAN JOHNSON,                             §
                                                  §
                Movant,                           §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:17-CV-226
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                Respondent.                       §

                       MEMORANDUM ORDER ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Jonathan Van Johnson, proceeding pro se, filed this motion to vacate, set aside or correct

sentence pursuant to 28 U.S.C. § 2255.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge concerning this motion to vacate. The magistrate judge recommends denying the motion

to vacate.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report

and Recommendation.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered denying

the motion to vacate.
       In addition, the court is of the opinion movant is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires the movant to make a substantial showing of the denial

of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde

v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the movant need

not establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See

Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

should be resolved in favor of the movant, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

       In this case, the movant has not shown that the issue of whether his claims are meritorious

is subject to debate among jurists of reason. The factual and legal questions raised by movant

have been consistently resolved adversely to his position and the questions presented are not

worthy of encouragement to proceed further. As a result, a certificate of appealability shall not

issue in this matter.

       SIGNED at Beaumont, Texas, this 21st day of November, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE



                                                2
